Name: Commission Regulation (EC) No 1467/98 of 9 July 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices;  agricultural policy
 Date Published: nan

 EN Official Journal of the European Communities10. 7. 98 L 194/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 1467/98 of 9 July 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the applica- tion of the import arrangements for fruit and veget- ables (1), as last amended by Regulation (EC) No 2375/ 96 (2), and in particular Article 4 (1) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu- lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the stand- ard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 10 July 1998. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 July 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 325, 14. 12. 1996, p. 5. (3) OJ L 387, 31. 12. 1992, p. 1. (4) OJ L 22, 31. 1. 1995, p. 1. EN Official Journal of the European Communities 10. 7. 98L 194/2 ANNEX to the Commission Regulation of 9 July 1998 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country code (1) Standard import value 0702 00 00 066 42,2 999 42,2 0707 00 05 052 79,8 999 79,8 0709 90 70 052 49,7 999 49,7 0805 30 10 382 57,8 388 57,8 524 54,5 528 58,7 999 57,2 0808 10 20, 0808 10 50, 0808 10 90 064 89,8 388 74,0 400 88,2 508 121,9 512 72,5 524 64,5 528 69,4 800 232,0 804 102,8 999 101,7 0808 20 50 388 106,6 400 66,8 512 105,2 528 82,1 804 154,7 999 103,1 0809 10 00 052 210,7 999 210,7 0809 20 95 052 345,7 060 147,0 064 223,2 400 285,0 616 211,1 999 242,4 0809 30 10, 0809 30 90 052 151,9 999 151,9 0809 40 05 064 123,0 066 103,7 624 272,0 999 166,2 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.